Exhibit 10.4


Date:            May 13, 2013




PRIVATE AND CONFIDENTIAL
FUNDING TERM SHEET

 
THIS OFFER EXPIRES 1 WEEK FROM DATE OF ISSUE




Issuer:
Seen on Screen Tv, Inc. ("Company")
 
 
Investor:
AGS Capital Group, LLC ("Investor")
 
 
Amount:
The Company has the right, but not the obligation, to issue $5,000,000 of the
Company's common stock ("REF Amount") to the Investor over the course of 3
years. The Company has full control and discretion over the timing and amount of
any shares that they sell to the Investor.
Maximum Advance
Amount:
 
For each advance, the Company may issue an amount of stock equal to $250,000.
Such advance will not exceed more than 300% of the average daily trading volume
for the previous 15 trading days. The Maximum Advance Amount maybe increased
upon consent of the Company and Investor.
 
 
Pricing Period:
The fifteen consecutive weekday trading days immediately after the date on which
the Company provides an advance notice.
 
 
Market Price:
The lowest closing bid price of the Stock during the Pricing Period.
 
 
Purchase Price:
The Purchase Price shall be set at Ninety percent (90%) of Market Price.
 
 
No Short Sales:
The Investor will not engage in any short sales with respect to the common stock
during the term of the Agreement.
Commitment
Shares:
 
The Company shall issue an Initial Commitment Fee in shares of restricted common
stock equal to 5% of the REF Amount.
 
 
Safety Net Price:
The Company, at its option, may select a Safety Net Price for any specified
Advance below which the Company will not sell shares to Investor under that
Advance in which case the maximum volume of shares Advanced will be reduced
pro-rata for any days the stock price trades below such Safety Net Price. The
Investor shall have the option to purchase, and the Company shall sell to the
Investor, up to such amount of additional shares as shall be obtained by
multiplying an amount equal to the percent of the Advance Amount specified in
the Advance Notice by the number excluded days. In the event the Investor
exercises this option, the Purchase Price of such additional shares shall be
equal to the Safety Net Price.




--------------------------------------------------------------------------------



Structuring & Due
Diligence:
 
Upon execution of this Term Sheet, the Company agrees to pay Investor $30,000
worth of restricted stock as a non-refundable fee towards due diligence and
preparation of the definitive documents. The pricing for the stock will be based
off of the closing bid price one trading day before the term sheet is signed.
 
 
Registration:
The Company agrees to file a registration statement with the SEC to register the
shares of common Stock that will be issued to the investor no later than Thirty
(30) days after the signing of this term sheet.
 
 
Agreement:
The Agreements shall contain standard provisions for an offering of this type,
including but not limited to typical representations, warranties, covenants,
conditions and indemnifications of such offerings.
 
 
Confidentiality:
The Company agrees to keep this term sheet and its contents confidential and not
to distribute it to, or discuss it with, any third party (other than the
Company's legal and financial advisors, who shall be informed of the
confidential nature of this document) without the prior express written consent
of Investor.
 
 
 
Except for the Confidentiality Provision and the Document Preparation Fee, this
confidential term sheet is non-binding and closing is subject to mutual
agreement of final documentation between the Company and Investor.







Agreed and Accepted;
 
 
 
 
 
 
 
 
By the Company:
 
By Investor:
 
ANTOINE JARJOUR
 
 
ALLEN SILBERSTEIN
Antoine Jarjour, President
 
Allen Silberstein, CEO
 
 
 
Date:  06/06/13
 
Date:  06-07-13
 
 
 








